JERMAINE BOYD, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 156, 2009
Supreme Court of Delaware.
July 7, 2009.

ORDER
HENRY DuPONT RIDGELY, Justice
This 7th day of July 2009, it appears to the Court that, on May 29, 2009, the Court issued a notice to appellant to show cause why the appeal should not be dismissed pursuant to Supreme Court Rule 29(b) for his failure to diligently prosecute his appeal by not filing his opening brief and appendix in this matter. The appellant has failed to respond to the notice to show cause within the required ten-day period; therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.